21 Mich. App. 215 (1970)
175 N.W.2d 333
PEOPLE
v.
RANDAZZO
Docket No. 7,180.
Michigan Court of Appeals.
Decided January 28, 1970.
Rehearing denied March 11, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate *216 Lawyer, and Luvenia D. Dockett, Assistant Prosecuting Attorney, for the people.
Robert A. Lesnick, for defendant.
Before: DANHOF, P.J., and FITZGERALD and McGREGOR, JJ.
PER CURIAM.
On March 5, 1969 defendant was found to be in contempt of court for failure to abate a public nuisance MCLA § 600.3801 (Stat Ann 1962 Rev § 27A.3801), and was sentenced according to statute MCLA § 600.3820 (Stat Ann 1962 Rev § 27A.3820).
Defendant's first question on appeal relative to denial of a motion for a continuance pending a legal determination of a charge against defendant's employee is now moot.
Defendant's other question is whether the people adduced the quantum of proof necessary to find defendant guilty of contempt of court.
In April, 1969 this Court held in People v. Goodman (1969), 17 Mich App 175, that contempt proceedings under the public nuisance statute, supra, are criminal in nature and the usual standards of criminal procedure and evidence are attendant thereon, though a jury trial is not mandatory since it is a "petty" crime.
Since the record demonstrates that the contempt proceedings below were not considered criminal in nature, we must reverse so that the usual standards of criminal procedure and evidence may be met per the Goodman case. The quantum of proof necessary in criminal contempt cases is proof of guilt beyond a reasonable doubt. See Jaikins v. Jaikins (1968), 12 Mich App 115.
Reversed and remanded.